  Case 20-01005      Doc 73    Filed 07/02/20 Entered 07/02/20 10:44:22   Desc Main
                                 Document     Page 1 of 4
                          UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE

                                     TRANSMITTAL FORM

Christa K. Berry, Clerk
U.S. District Court
District of Maine
202 Harlow Street
Bangor, ME 04401


 In re:
                                             Chapter 11
 PENOBSCOT VALLEY HOSPITAL,                  Case No. 19-10034

                            Debtor


 PENOBSCOT VALLEY HOSPITAL,

                            Plaintiff
   v.                                        Adv. Proc. No. 20-1005

 JOVITA CARRANZA, in her capacity
 as Administrator for the U.S. Small
 Business Administration,

                            Defendant




 In re:
                                             Chapter 11
 CALAIS REGIONAL HOSPITAL,                   Case No. 19-10486

                            Debtor


 CALAIS REGIONAL HOSPITAL

                            Plaintiff
   v.                                        Adv. Proc. No. 20-1006

 JOVITA CARRANZA, in her capacity
 as Administrator for the U.S. Small
 Business Administration

                            Defendant
 Case 20-01005       Doc 73        Filed 07/02/20 Entered 07/02/20 10:44:22      Desc Main
                                     Document     Page 2 of 4

PLAINTIFF NAMES:

  -   Penobscot Valley Hospital
  -   Calais Regional Hospital

ATTORNEYS OF RECORD FOR PLAINTIFFS:

  -   Sage. M. Friedman, Esq.
      Murray Plumb & Murray
      75 Pearl Street, 3rd Floor
      Portland, ME 04101
      (207) 523-8242
      (207) 773-8023 (fax)
      sfriedman@mpmlaw.com

  -   Andrew Helman, Esq.
      Murray, Plumb & Murray
      75 Pearl Street
      Portland, ME 04101
      (207) 773-5651
      (207) 773-3210 (fax)
      ahelman@mpmlaw.com

  -   Katherine Krakowka, Esq.
      Murray, Plumb & Murray
      75 Pearl Street
      Portland, ME 04101
      (207) 523-8215
      (207) 773-8023 (fax)
      kkrakowka@mpmlaw.com

  -   Kelly McDonald, Esq.
      Murray, Plumb & Murray
      75 Pearl Street
      Portland, ME 04101
      207-523-8219
      kmcdonald@mpmlaw.com

DEFENDANT NAME:

  -   Jovita Carranza, in her capacity as Administrator for the United States Small Business
      Administration

ATTORNEYS OF RECORD FOR DEFENDANT:

  -   James Des Veaux Concannon, Esq.
      US Attorney's Office, District of Maine
      100 Middle Street
      East Tower, 6th Floor
      Portland, ME 04101
      (207) 780-3257
 Case 20-01005       Doc 73     Filed 07/02/20 Entered 07/02/20 10:44:22   Desc Main
                                  Document     Page 3 of 4
      (207) 780-3304 (fax)
      James.Concannon@usdoj.gov

  -   John R. Kresse, Esq.
      US Department of Justice/Civil Division
      P.O. Box 875
      Ben Franklin Station
      Washington, DC 20044-0875
      202-616-2238
      202-514-9163 (fax)
      john.kresse@usdoj.gov

  -   Dominique V. Sinesi, Esq.
      US Department of Justice/Civil Division
      1100 L Street, Rm 7020
      Washington,, DC 20005
      (202) 514-3368
      (202) 514-9163 (fax)
      Dominique.sinesi@usdoj.gov

OTHER PARTIES THAT SHOULD RECEIVE NOTICE:

  -   Roger A. Clement, Jr., Esq.
      Verrill Dana, LLP
      One Portland Square
      P.O. Box 586
      Portland, ME 04112-0586
      (207) 774-4000
      207-774-7499 (fax)
      rclement@verrilldana.com

  -   Jeremy R. Fischer
      Drummond Woodsum
      84 Marginal Way
      Suite 600
      Portland, ME 04101-2480
      2077721941
      jfischer@dwmlaw.com

ITEMS TRANSMITTED:

  -   Complaints
          o Adv. No. 20-1005 [Dkt. No. 1]
          o Adv. No. 20-1006 [Dkt. No. 1]
  -   Pre-Trial Orders
          o Adv. No. 20-1005 [Dkt. Nos. 23 & 32]
          o Adv. No. 20-1006 [Dkt. No. 25]
  -   Memoranda of Law/Trial Briefs
          o Adv. No. 20-1005 [Dkt. Nos. 43 & 47]
  -   Stipulations
          o Adv. No. 20-1005 [Dkt. No. 49]
 Case 20-01005      Doc 73     Filed 07/02/20 Entered 07/02/20 10:44:22         Desc Main
                                 Document     Page 4 of 4
   -   Declarations
          o Adv. No. 20-1005 [Dkt. Nos. 44, 45, & 46]
   -   Proposed Findings and Conclusions
          o Adv. No. 20-1005 [Dkt. No. 58]
          o Adv. No. 20-1006 [Dkt. No. 39]
   -   Plaintiff’s Objections to Proposed Findings and Conclusions
          o Adv. No. 20-1005 [Dkt. No. 62]
   -   Plaintiff’s Notice of Supplemental Authorities
          o Adv. No. 20-1005 [Dkt. No. 65]
   -   Defendant’s Response
          o Adv. No. 20-1005 [Dkt. No. 72]
   -   Transcript of Trial Held on May 27, 2020
          o Adv. No. 20-1005 [Dkt. No. 66] to be emailed directly to District Court


Dated: 7/2/2020                                   David K. LePauloue, Acting Clerk
                                                  Clerk, U.S. Bankruptcy Court
                                                           Tracy LeClair
                                                  By: /s/_______________________
                                                  Case Administrator
